DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/26/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US PGPub 2019/0325810) in view of Holland et al (US PGPub 2018/0081491).

Regarding claim 1, Ku discloses a touch control chip, comprising: 
a driving circuit configured to output a driving signal to a touch control layer of a screen ([0006], “In view of this, an embodiment of the present invention is to provide a driving circuit that can eliminate lines or stripes of a display image. The driving circuit is applied to an In-cell touch display panel, where the touch display panel is operated in a touch mode in a touch period and is operated in a data driving mode in a data driving period, the touch period occurs between the data driving period corresponding to a first data line and another data driving period corresponding to a second data line, a common voltage of the touch display panel has a first level when the data driving period corresponding to the first data line ends, and the common voltage has a second level when the another data driving period corresponding to the second data line starts. The driving circuit includes a determining module and a compensating module”); and 
a control circuit  configured to adjust a driving resistance of the driving circuit during a period when the driving circuit outputs the driving signal, so that a value of the driving resistance in a display sensitive interval of a display layer of the screen is greater than a value of the driving resistance in a time interval outside the display sensitive interval ([0021], “In this embodiment, the high-resistance switch 13 is turned on and off, and the first level LV1 is greater than the second level LV2. Therefore, the compensating module 15 turns on (off) the high-resistance switch 13 in the touch period TT, so that the common voltage VCOM is maintained the same. Due to lack of driving of the operational amplifier 12, the common voltage VCOM cannot be restored to the output value of the operational amplifier 12. That is, a fixed value is maintained. Briefly, the common voltage VCOM is maintained unchanged in the touch period TT, so that the first level LV1 and the second level LV2 are substantially equal. Therefore, the first data line DL1 and the second data line DL2 can have substantially equal common voltages VCOM when they are driven. As shown in the figure, the first level LV1 and the second level LV2 are equal. Based on this design, a line or a stripe originally on a display image can be eliminated”), so that a slope of a flipping edge of the driving signal in the display sensitive interval is smaller than a slope of the flipping edge of the driving signal in the time interval outside the display sensitive interval (fig. 3B, slope of VTD is smaller than slope of VTT), wherein the display sensitive interval comprises a pixel update interval of the display layer, and the pixel update interval is the time interval for a pixel in the display layer to receive a data signal ([0022], “The touch display panel is operated in a touch mode in a touch period, and is operated in a data driving mode in a data driving period”).
While Ku discloses driving resistance, it is well known in the prior art that resistance is related to impedance. In a similar field of endeavor of touch display devices, Holland discloses driving impedance ([0053], “As described above, occurrence and/or position of a user touch may be detected based on impedance changes caused by the user touch. To facilitate detecting impedance changes, the touch sensing components 40 may include touch drive logic 72 and touch sense logic 74. More specifically, the touch drive logic 72 may output touch drive signals at various frequencies and/or phases on the touch drive lines 68. When an object, such as a user finger, contacts the surface of the display 12, the touch sense lines 70 may respond differently to the touch drive signals, for example by changing impendence (e.g., capacitance). More specifically, the touch sense lines 70 may generate touch sense signals to enable the touch sense logic 74 to determine occurrence and/or position of the object on the surface of the display 12”).
In view of the teachings of Ku and Holland, it would have been obvious to one of ordinary skill in the art to modify the driving resistance of Ku to utilize the impedance as taught by Holland, for the purpose of substituting known electrical concepts to achieve expected and intended results. 

Regarding claim 2, the combination of Ku and Holland further discloses wherein the driving circuit comprises a first resistance and a second resistance, the first resistance is greater than the second resistance, and the control circuit is specifically configured to: 
during the period when the driving circuit outputs the driving signal, control the first resistance to be turned on in the display sensitive interval, and control the second resistance to be turned on in the time interval outside the display sensitive interval, so that a value of the driving impedance in the display sensitive interval is greater than a value of the driving impedance in the time interval outside the display sensitive interval (Ku: [0021], “In this embodiment, the high-resistance switch 13 is turned on and off, and the first level LV1 is greater than the second level LV2. Therefore, the compensating module 15 turns on (off) the high-resistance switch 13 in the touch period TT, so that the common voltage VCOM is maintained the same. Due to lack of driving of the operational amplifier 12, the common voltage VCOM cannot be restored to the output value of the operational amplifier 12. That is, a fixed value is maintained. Briefly, the common voltage VCOM is maintained unchanged in the touch period TT, so that the first level LV1 and the second level LV2 are substantially equal. Therefore, the first data line DL1 and the second data line DL2 can have substantially equal common voltages VCOM when they are driven. As shown in the figure, the first level LV1 and the second level LV2 are equal. Based on this design, a line or a stripe originally on a display image can be eliminated”).

Regarding claim 3, the combination of Ku and Holland further discloses wherein the driving circuit comprises an adjustable resistance, and the control circuit is specifically configured to: 
during the period when the driving circuit outputs the driving signal, adjust a resistance value of the adjustable resistance, so that a value of the driving impedance in the display sensitive interval is greater than a value of the driving impedance in the time interval outside the display sensitive interval (Ku: [0020], “After a determining module 11 determines such state, a compensating module 15 also compensates the common voltage VCOM. A difference from the foregoing embodiment is that the compensating module 15 in this embodiment includes an operational amplifier 12 and a high-resistance switch 13”).

Regarding claim 5, the combination of Ku and Holland further discloses wherein the driving impedance is a constant value in the display sensitive interval (Ku: [0017], “In this embodiment, the first level LV1 that corresponds to the common voltage VCOM when the data driving period TD of the first data line DL1 ends is greater than the second level LV2 that corresponds to the common voltage VCOM when the another data driving period TD of the second data line DL2 starts”).

Regarding claim 6, the combination of Ku and Holland further discloses wherein the driving impedance is variable in the display sensitive interval (Ku: [0022], “A common voltage (VCOM) of the touch display panel has a first level when the data driving period TD corresponding to the first data line ends, and the common voltage has a second level when the another data driving period corresponding to the second data line starts”).

Regarding claim 7, the combination of Ku and Holland further discloses wherein the display sensitive interval comprises a plurality of periods, and a value of the driving impedance in the plurality of periods is at least partially unequal (Ku: [0022], “A common voltage (VCOM) of the touch display panel has a first level when the data driving period TD corresponding to the first data line ends, and the common voltage has a second level when the another data driving period corresponding to the second data line starts”).

Regarding claim 8, the combination of Ku and Holland further discloses wherein a value of the driving impedance in the plurality of periods is determined according to an influence degree of the display layer affected by the driving signal in the plurality of periods (Ku: [0019], “In an actual application, the determining module 11 determines a voltage difference between the common voltage VCOM when touch sensing starts and the common voltage VCOM when the touch sensing ends, that is, determines whether the difference between the first level LV1 of the common voltage VCOM when the data driving period TD ends (when the touch period TT starts) and the second level LV2 of the common voltage VCOM when the another data driving period TD starts (when the touch period TT ends) is greater than the preset value”).

Regarding claim 9, the combination of Ku and Holland further discloses wherein a value of the driving impedance in a period with a high influence degree is greater than a value of the driving impedance in a period with a small influence degree (Ku: [0019], “In an actual application, the determining module 11 determines a voltage difference between the common voltage VCOM when touch sensing starts and the common voltage VCOM when the touch sensing ends, that is, determines whether the difference between the first level LV1 of the common voltage VCOM when the data driving period TD ends (when the touch period TT starts) and the second level LV2 of the common voltage VCOM when the another data driving period TD starts (when the touch period TT ends) is greater than the preset value”).

Regarding claim 10, the combination of Ku and Holland further discloses wherein the driving signal is at least one of the following:
a driving signal configured for a self-capacitance detection of the touch control layer;
a driving signal configured for a mutual-capacitance detection of the touch control layer; and
a driving signal transmitted by the touch control layer to an active pen (Holland: [0051], “Similarly, the touch sensing components 40 may include any suitable components used to detect occurrence and/or presence of a user touch on the surface of the display 12. To help illustrate, operation of touch sensing components 40 that may be used in a capacitive touch sensitive display 12 are described in FIG. 7”).

Regarding claim 11, Ku discloses a driving method, comprising:
acquiring a display sensitive interval of a display layer of a screen, wherein the display sensitive interval comprises a pixel update interval of the display layer, and the pixel update interval is a time interval for a pixel in the display layer to receive a data signal ([0022], “The touch display panel is operated in a touch mode in a touch period, and is operated in a data driving mode in a data driving period”);
outputting a driving signal to a display layer of the screen, and during a period of outputting the driving signal, adjusting a driving resistance of a driving circuit in a touch control chip, so that a value of the driving resistance in the display sensitive interval is greater than a value of the driving resistance in a time interval outside the display sensitive interval ([0021], “In this embodiment, the high-resistance switch 13 is turned on and off, and the first level LV1 is greater than the second level LV2. Therefore, the compensating module 15 turns on (off) the high-resistance switch 13 in the touch period TT, so that the common voltage VCOM is maintained the same. Due to lack of driving of the operational amplifier 12, the common voltage VCOM cannot be restored to the output value of the operational amplifier 12. That is, a fixed value is maintained. Briefly, the common voltage VCOM is maintained unchanged in the touch period TT, so that the first level LV1 and the second level LV2 are substantially equal. Therefore, the first data line DL1 and the second data line DL2 can have substantially equal common voltages VCOM when they are driven. As shown in the figure, the first level LV1 and the second level LV2 are equal. Based on this design, a line or a stripe originally on a display image can be eliminated”), so that a slope of a flipping edge of the driving signal in the display sensitive interval is smaller than a slope of the flipping edge of the driving signal in the time interval outside the display sensitive interval (fig. 3B, slope of VTD is smaller than slope of VTT).
While Ku discloses driving resistance, it is well known in the prior art that resistance is related to impedance. In a similar field of endeavor of touch display devices, Holland discloses driving impedance ([0053], “As described above, occurrence and/or position of a user touch may be detected based on impedance changes caused by the user touch. To facilitate detecting impedance changes, the touch sensing components 40 may include touch drive logic 72 and touch sense logic 74. More specifically, the touch drive logic 72 may output touch drive signals at various frequencies and/or phases on the touch drive lines 68. When an object, such as a user finger, contacts the surface of the display 12, the touch sense lines 70 may respond differently to the touch drive signals, for example by changing impendence (e.g., capacitance). More specifically, the touch sense lines 70 may generate touch sense signals to enable the touch sense logic 74 to determine occurrence and/or position of the object on the surface of the display 12”).
In view of the teachings of Ku and Holland, it would have been obvious to one of ordinary skill in the art to modify the driving resistance of Ku to utilize the impedance as taught by Holland, for the purpose of substituting known electrical concepts to achieve expected and intended results. 

Claims 12, 13 and 15-19 are method claims drawn to the device of claims 2, 3 and 5-9 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 20, the combination of Ku and Holland further discloses an electronic device, comprising:
a screen (Ku: [0006], The driving circuit is applied to an In-cell touch display panel, where the touch display panel is operated in a touch mode in a touch period and is operated in a data driving mode in a data driving period, the touch period occurs between the data driving period corresponding to a first data line and another data driving period corresponding to a second data line, a common voltage of the touch display panel has a first level when the data driving period corresponding to the first data line ends, and the common voltage has a second level when the another data driving period corresponding to the second data line starts); and 
the touch control chip according to claim 1.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ku and Holland further in view of Honda et al. (US PGPub 2014/0253536). 

Regarding claim 21, while the combination of Ku and Holland teaches the amplitude of the driving signal varying during a display interval and a touch interval, it would have been known in the prior art to have the amplitude remain constant. 
In a similar field of endeavor of touch display drivers, Honda discloses wherein an amplitudes of the adjusted driving signal in the display sensitive interval and in the time interval outside the display sensitive interval are equal ([0064] and fig. 3, “an example in which a voltage is generated by use of voltage-designating data Dvcom and amplitude-designating data Dampt will be described. For instance, in the case of using voltage-designating data Dvcom_1 and amplitude-designating data Dampt, a voltage VcomDC_1 is generated as the common voltage, and a voltage VtxH_1 is generated as the high level voltage of the drive pulse PLStx_1; the drive pulse PLStx_1 varies with an amplitude having the voltage VcomDC_1 as the low level and the voltage VtxH_1 as the high level. In contrast, in the case of using different voltage-designating data Dvcom_2 as an optimum common voltage, a VcomDC_2 is generated as the common voltage, and a voltage VtxH_2 is generated as the high level voltage of the drive pulse PLStx_2; the drive pulse PLStx_2 varies with an amplitude having the voltage VcomDC_2 as the low level and the voltage VtxH_2 as the high level. Even if the optimum common voltage is changed, the drive pulse PLStx_1 is identical to the drive pulse PLStx_2 in amplitude and therefore, the same the touch detection accuracy can be achieved”). 
In view of the teachings of Ku, Holland and Honda, it would have been obvious to one of ordinary skill in the art to maintain the amplitude of the driving signal in the display interval and the touch detection interval, as taught by Honda, in the system of Ku and Holland, for the purpose of performing enhanced touch detection accuracy (Honda: [0064]). 

Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 11 and 20, Applicants argue, “In contrast, according to claim 1 as currently amended, the purpose of the control circuit adjusting the impedance of the drive circuit is to make a slope of a flipping edge of the coding signal in the display sensitive interval smaller than a slope of the flipping edge of the coding signal in the time interval outside the display sensitive interval, regardless of the voltage amplitude. For example, as can be seen from FIG. 8 of the present application (reproduced as follows), the voltage amplitudes of the adjusted coding signal in the display sensitive interval and in the time interval outside the display sensitive interval are equal.” (page 10), however Examiner respectfully disagrees. Examiner maintains that claims 1, 11 and 20 are silent as to the “voltage amplitude”. Claims 1, 11 and 20 do not recite the “voltage amplitudes of the adjusted coding signal in the display sensitive interval and in the time interval outside the display sensitive interval are equal”. Therefore, Examiner maintains the rejection of claims 1, 11 and 20 of Ku in view of Holland.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orita et al. (US PGPub 2022/0276712) discloses a diagram illustrating various signal waveforms for causing the pointer to perceive tactile sensation (fig. 5).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693